                                          Case 3:19-cv-00058-VC Document 1 Filed 01/04/19 Page 1 of 16



                              1
                                  The Cardoza Law Corporation
                              2   Michael F. Cardoza, Esq. (SBN: 194065)
                                  Mike.Cardoza@cardozalawcorp.com
                              3
                                  Lauren B. Veggian, Esq. (SBN: 309929)
                              4   Lauren.Veggian@cardozalawcorp.com
                                  548 Market St. #80594
                              5
                                  San Francisco, CA 94104
                              6   Telephone: (415) 488-8041
                                  Facsimile: (415) 651-9700
                              7
                                  Attorneys for Plaintiff,
                              8   Thomas Schmidt
                              9
                                                    UNITED STATES DISTRICT COURT
                          10                                  FOR THE
                          11
                                                  NORTHERN DISTRICT OF CALIFORNIA
THE CARDOZA LAW CORPORATION




                          12       THOMAS SCHMIDT                          Case No.: 19-cv-00058
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          13                   Plaintiff,                  COMPLAINT FOR DAMAGES
                                                                           FOR VIOLATIONS OF:
                          14                           v.
                                                                             1.) FAIR DEBT COLLECTION
                          15       SECURITY CREDIT                               PRACTICES ACT, 15 U.S.C. §
                                                                                 1692 ET SEQ.; AND
                          16
                                   SERVICES, LLC,
                                   HUNTINGTON DEBT                           2.) ROSENTHAL FAIR DEBT
                          17       HOLDING, LLC and ALLIANT                      COLLECTION PRACTICES
                                                                                 ACT CAL CIV §§ 1788, ET
                          18
                                   CAPITAL MANAGEMENT;                           SEQ.; AND
                          19                   Defendants                    3.) FAIR DEBT BUYING
                                                                                 PRACTICES ACT CAL CIV
                          20                                                     §§ 1788, ET SEQ.
                          21                                                  DEMAND FOR JURY TRIAL
                          22      ///

                          23      ///
                          24
                                  ///
                          25
                                  ///
                          26

                          27

                          28

                                  COMPLAINT FOR DAMAGES
                                           Case 3:19-cv-00058-VC Document 1 Filed 01/04/19 Page 2 of 16

                                                                       INTRODUCTION
                              1

                              2   1.   This is a case about a financially responsible man who attempted to make
                              3
                                       installment payments on a leased item in any way possible – online, by check, by
                              4
                                       phone – but was unable to do so because the online payment portal was
                              5

                              6        inoperative, and the company did not permit payments any other way. Defendants
                              7
                                       subsequently attempted to collect the debt in violation of State and Federal
                              8
                                       collections laws.
                              9

                          10      2.   THOMAS SCHMIDT (“Plaintiff”), by Plaintiff’s attorney, brings this action
                          11
                                       for actual damages, statutory damages,        attorney fees, and costs, against
                          12
THE CARDOZA LAW CORPORATION




                          13
                                       SECURITY        CREDIT       SERVICES,       LLC,     HUNTINGTON            DEBT
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           HOLDING, LLC and ALLIANT CAPITAL MANAGEMENT for violations
                          15
                                       of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter
                          16

                          17           “FDCPA”), and the Rosenthal Fair Debt Collection Practices Act, California Civil

                          18           Code § 1788 et seq. (hereinafter “RFDCPA”), and for violations of the Fair
                          19
                                       Debt Buying Practices Act, California Civil Code §§ 1788.50-1788.64
                          20

                          21           (hereinafter “FDBPA”), all of which prohibit debt collectors from engaging in

                          22           abusive, deceptive and unfair practices.
                          23
                                  3.   Plaintiff makes these allegations on information and belief, with the exception
                          24

                          25           of those allegations that pertain to the Plaintiff, or to the Plaintiff’s counsel,

                          26           which Plaintiff alleges on personal knowledge.
                          27
                                  4.   While many violations are described below with specificity, this Complaint
                          28



                                  COMPLAINT FOR DAMAGES                                             Page 2 of 16
                                           Case 3:19-cv-00058-VC Document 1 Filed 01/04/19 Page 3 of 16

                                       alleges violations of the statutes cited in their entirety.
                              1

                              2   5.   All violations by Defendants were knowing, willful, and intentional, and
                              3
                                       Defendants did not maintain procedures reasonably adapted to avoid any such
                              4
                                       violations.
                              5

                              6   6.   Unless otherwise indicated, the use of a Defendant’s name in this Complaint
                              7
                                       includes all agents, principles, managing agents, employees, officers, members,
                              8
                                       directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
                              9

                          10           representatives, and insurers of those Defendants named.
                          11
                                                                JURISDICTION AND VENUE
                          12
THE CARDOZA LAW CORPORATION




                          13
                                  7.   Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           that such actions may be brought and heard before “any appropriate United States
                          15
                                       district court without regard to the amount in controversy,” 28 U.S.C. § 1331,
                          16

                          17           which grants this court original jurisdiction of all civil actions arising under the

                          18           laws of the United States, and pursuant to 28 U.S.C. § 1367 for pendent state law
                          19
                                       claims.
                          20

                          21      8.   This action arises out of Defendants’ violations Fair Debt Collection Practices

                          22           Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”), and the Rosenthal Fair Debt
                          23
                                       Collection Practices Act, California Civil Code § 1788 et seq. (hereinafter
                          24

                          25           “RFDCPA”), and for violations of the Fair Debt Buying Practices Act,

                          26           California Civil Code §§ 1788.50-1788.64 (hereinafter “FDBPA”).
                          27
                                  9.   Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the acts and
                          28



                                  COMPLAINT FOR DAMAGES                                               Page 3 of 16
                                          Case 3:19-cv-00058-VC Document 1 Filed 01/04/19 Page 4 of 16

                                      transactions occurred here, Plaintiff resides here, and Defendants transact
                              1

                              2       business here.
                              3
                                                                FDCPA AND RFDCPA
                              4
                                  10. In enacting the FDCPA, Congress found that:
                              5

                              6      a.    There is abundant evidence of the use of abusive, deceptive, and unfair debt
                                           collection practices by many debt collectors. Abusive debt collection
                              7            practices contribute to the number of personal bankruptcies, to marital
                              8            instability, to the loss of jobs, and to invasions of individual privacy.
                              9      b.    Existing laws and procedures for redressing these injuries are inadequate to
                                           protect consumers.
                          10

                          11         c.    Means other than misrepresentation or other abusive debt collection
                                           practices are available for the effective collection of debts.
                          12
THE CARDOZA LAW CORPORATION




                          13
                                     d.    Abusive debt collection practices are carried on to a substantial extent in
    SAN FRANCISCO, CA 94104




                                           interstate commerce and through means and instrumentalities of such
     548 MARKET ST. #80594




                          14               commerce. Even where abusive debt collection practices are purely
                          15
                                           intrastate in character, they nevertheless directly affect interstate
                                           commerce.
                          16
                                     e.    It is the purpose of this title to eliminate abusive debt collection practice by
                          17               debt collectors, to insure that those debt collectors who refrain from using
                          18               abusive debt collection practices are not competitively disadvantaged, and
                                           to promote consistent State action to protect Consumers against debt
                          19
                                           collection abuses. 15 U.S.C. § 1692.
                          20
                                  11. Similarly, when enacting the RFDCPA, the California Legislature found that:
                          21
                                           The banking and credit system and grantors of credit to consumers
                          22
                                           are dependent upon the collection of just and owing debts. Unfair or
                          23               deceptive collection practices undermine the public confidence
                                           which is essential to the continued functioning of the banking and
                          24
                                           credit system and sound extensions of credit to consumers. Cal.
                          25               Civil Code § 1788.1(a)(1).
                          26      12. The FDCPA and the RFDCPA are both strict liability statutes. That is, a
                          27
                                      plaintiff need not prove intent or knowledge on the part of the debt collector to
                          28



                                  COMPLAINT FOR DAMAGES                                               Page 4 of 16
                                           Case 3:19-cv-00058-VC Document 1 Filed 01/04/19 Page 5 of 16

                                      establish liability. See Gonzales v. Arrow Fin. Servs., LLC, 660 F.3d 1055,
                              1

                              2       1060-61 (9th Cir. 2011); Donohue v. Quick Collect, 592 F.3d 1027, 1030 (“[t]he
                              3
                                      FDCPA is a strict liability statute that makes debt collectors liable for violations
                              4
                                      that are not knowing or intentional”).
                              5

                              6   13. To further protect consumers, claims under the FDCPA and RFDCPA are to be
                              7
                                      judged according to the “least sophisticated debtor” or “least sophisticated
                              8
                                      consumer” standard. Gonzales at 1061. This standard is lower than the
                              9

                          10          “reasonable debtor” standard, and is specifically designed to protect consumers
                          11
                                      of below average and sophistication or intelligence. Id. In addition, a plaintiff
                          12
THE CARDOZA LAW CORPORATION




                          13
                                      need not even have actually been misled or deceived by the debt collector’s
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14          communication. Rather, liability depends on whether the hypothetical least
                          15
                                      sophisticated debtor – someone who is uninformed and naïve – would have
                          16

                          17          likely been misled. Id.; see also Tourgeman v. Collins Financial Servs., 755

                          18          F.3d 1109, 1119 (9th Cir. 2014).
                          19
                                                             INTRADISTRICT ASSIGNMENT
                          20

                          21      14. Intradistrict assignment to the San Francisco Division or Oakland Division is

                          22          proper because this case’s category is not excepted by Civil L.R. 3-2(c) and a
                          23
                                      substantial part of the events or omissions which give rise to the claim occurred
                          24

                          25          in the county of CONTRA COSTA.

                          26                                             PARTIES
                          27
                                  15. Plaintiff is a natural person who resides in the County of Contra Costa, State of
                          28



                                  COMPLAINT FOR DAMAGES                                              Page 5 of 16
                                          Case 3:19-cv-00058-VC Document 1 Filed 01/04/19 Page 6 of 16

                                      California. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §
                              1

                              2       1692a(3) and by Cal. Civ. Code § 1785.3(b), and a “Debtor” as that term is
                              3
                                      defined by California Civil Code § 1788.2(h).
                              4
                                  16. Defendant Security Credit Services, LLC (hereinafter “Defendant SCS”) is a
                              5

                              6       Mississippi limited liability company operating from an address of 306 Enterprise
                              7
                                      Drive, Oxford, MS 38655, and is a “Debt Collector” as that term is defined by 15
                              8
                                      U.S.C. § 1692a(6) and Cal. Civ. Code § 1788.2(c) because it regularly uses the
                              9

                          10          mails and/or the telephone to collect, or attempt to collect, directly or indirectly,
                          11
                                      defaulted consumer debts that it did not originate. It operates a nationwide debt
                          12
THE CARDOZA LAW CORPORATION




                          13
                                      collection business and attempts to collect debts from consumers in virtually
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14          every state, including consumers in the State of California. Its principal, if not
                          15
                                      sole, business purpose is the acquisition and collection of defaulted consumer
                          16

                          17          debts originated by others, and, in fact was acting as a debt collector as to the

                          18          delinquent consumer debt it attempted to collect from Plaintiff.
                          19
                                  17. Defendant Huntington Debt Holding, LLC (hereinafter “Defendant HDH”) is
                          20

                          21          a New York limited liability company operating from an address of 80 State

                          22          Street, Albany, NY 12207, and is a “Debt Collector” as that term is defined by 15
                          23
                                      U.S.C. § 1692a(6) and Cal. Civ. Code § 1788.2(c) because it regularly uses the
                          24

                          25          mails and/or the telephone to collect, or attempt to collect, directly or indirectly,

                          26          defaulted consumer debts that it did not originate. It operates a nationwide debt
                          27
                                      collection business and attempts to collect debts from consumers in virtually
                          28



                                  COMPLAINT FOR DAMAGES                                               Page 6 of 16
                                            Case 3:19-cv-00058-VC Document 1 Filed 01/04/19 Page 7 of 16

                                        every state, including consumers in the State of California. Its principal, if not
                              1

                              2         sole, business purpose is the collection of defaulted consumer debts originated by
                              3
                                        others, and, in fact was acting as a debt collector as to the delinquent consumer
                              4
                                        debt it attempted to collect from Plaintiff.
                              5

                              6   18. Defendant Alliant Capital Management (hereinafter “Defendant ACM”) is a
                              7
                                        New York corporation operating from an address of 210 John Glenn Drive,
                              8
                                        Amherst, NY 14228, and is a “Debt Collector” as that term is defined by 15
                              9

                          10            U.S.C. § 1692a(6) and Cal. Civ. Code § 1788.2(c) because it regularly uses the
                          11
                                        mails and/or the telephone to collect, or attempt to collect, directly or indirectly,
                          12
THE CARDOZA LAW CORPORATION




                          13
                                        defaulted consumer debts that it did not originate. It operates a nationwide debt
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14            collection business and attempts to collect debts from consumers in virtually
                          15
                                        every state, including consumers in the State of California. Its principal, if not
                          16

                          17            sole, business purpose is the collection of defaulted consumer debts originated by

                          18            others, and, in fact was acting as a debt collector as to the delinquent consumer
                          19
                                        debt it attempted to collect from Plaintiff.
                          20

                          21      19.

                          22      20. This case involves money due or owing or alleged to be due or owing from a
                          23
                                        natural person by reason of a consumer credit transaction. As such, this action
                          24

                          25            arises out of a “consumer debt” and “consumer credit” as those terms are

                          26            defined by Cal. Civ. Code § 1788.2(f).
                          27
                                  21. This case involves Plaintiff’s “Charged-off consumer debt(s)” as that term is
                          28



                                  COMPLAINT FOR DAMAGES                                                 Page 7 of 16
                                           Case 3:19-cv-00058-VC Document 1 Filed 01/04/19 Page 8 of 16

                                       defined by Cal. Civ. Code § 1788.50(a)(2)
                              1

                              2   22. Defendant Security Credit Services, LLC is a “Debt buyer” as that term is
                              3
                                       defined by Cal. Civ. Code § 1788.50(a)(1) and is regularly engaged in the
                              4
                                       business of purchasing charged-off consumer debt for collection purposes.
                              5

                              6   23. Plaintiff is informed and believes, and thereon allege that at all times herein
                              7
                                       mentioned Named Defendants were agents, officers, directors, managing
                              8
                                       agents, employee and/or joint venturer of each of their co-defendants and, in
                              9

                          10           doing the things hereafter mentioned, each was acting in the scope of his
                          11
                                       authority as such agent, officer, director, managing agent, employee, and/or
                          12
THE CARDOZA LAW CORPORATION




                          13
                                       joint venturer, and with the permission, knowledge, ratification, and consent of
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           their co-defendants, and each of them. Any reference hereafter to “Defendants”
                          15
                                       without further qualification is meant by Plaintiff to refer to each Defendant,
                          16

                          17           and all of them, named above.

                          18                                    FACTUAL ALLEGATIONS
                          19
                                  24. Plaintiff is an individual residing in the County of Contra Costa in the State of
                          20

                          21           California.

                          22      25. Plaintiff is informed and believes, and thereon alleges, that at all times relevant,
                          23
                                       Defendants conducted and continue to conduct business in the State of
                          24

                          25           California.

                          26      26. Defendant SCS’s business consists solely of the acquisition and collection of
                          27
                                       delinquent consumer debts.
                          28



                                  COMPLAINT FOR DAMAGES                                              Page 8 of 16
                                           Case 3:19-cv-00058-VC Document 1 Filed 01/04/19 Page 9 of 16

                                  27. Defendants HDH and ACM’s businesses consist solely of the collection of
                              1

                              2       delinquent consumer debts.
                              3
                                  28. In or around December 2017, Plaintiff leased a washer and dryer from Sears
                              4
                                      Department Stores. The lease term was twelve months, with an option to purchase
                              5

                              6       after five installment payments under the lease, or to continue the lease payments.
                              7
                                  29. Plaintiff made five installment payments, and fell behind on his payments because
                              8
                                      the payment portal through which Plaintiff had successfully made the five
                              9

                          10          installment payments was suddenly inoperable.
                          11
                                  30. Defendant SCS purchased the charged-off debt from the original creditor, Sears,
                          12
THE CARDOZA LAW CORPORATION




                          13
                                      and hired Defendants HDH and ACM as debt collectors for the subject debt.
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14      31. The Defendants, and each of them, all communicated with the Plaintiff at some
                          15
                                      point regarding the debt at issue. The Defendants did not notify Plaintiff each time
                          16

                          17          they communicated with Plaintiff that the communication was from a debt

                          18          collector.
                          19
                                  32. None of the Defendants provided Plaintiff, within five days of the initial
                          20

                          21          communication and/or in the initial communication, with a writing which

                          22          contained a statement that unless the consumer disputes the validity of the debt,
                          23
                                      or any portion thereof within thirty days of the initial communication that the debt
                          24

                          25          will be assumed to be valid by the debt collector.

                          26      33. None of the Defendants provided Plaintiff, within five days of the initial
                          27
                                      communication and/or in the initial communication, with a writing which
                          28



                                  COMPLAINT FOR DAMAGES                                              Page 9 of 16
                                          Case 3:19-cv-00058-VC Document 1 Filed 01/04/19 Page 10 of 16

                                       contained a statement that if the consumer notified the Defendant(s) in writing
                              1

                              2        within 30 days that the debt or any portion is disputed, the Defendant(s) would
                              3
                                       obtain verification of the debt.
                              4
                                  34. None of the Defendants provided Plaintiff, within five days of the initial
                              5

                              6        communication and/or in the initial communication, with a writing which
                              7
                                       contained a statement that upon the consumer’s written request within the 30-day
                              8
                                       period, the Defendant(s) would provide the consumer with the name and address
                              9

                          10           of the original creditor.
                          11
                                  35. None of the Defendants ever provided Plaintiff with the notice required by the
                          12
THE CARDOZA LAW CORPORATION




                          13
                                       Fair Debt Buying Practices Act.
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14      36. None of the Defendants are the original creditor for the debt at issue in this case.
                          15
                                  37. None of the Defendants provided a written notice to Plaintiff which included the
                          16

                          17           description of debtor rights stated in Cal. Civ. Code §1812.700, which states, “The

                          18           state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt
                          19
                                       Collection Practices Act require that, except under unusual circumstances,
                          20

                          21           collectors may not contact you before 8 a.m. or after 9 p.m. They may not harass

                          22           you by using threats of violence or arrest by using obscene language. Collectors
                          23
                                       may not use false or misleading statements or call you at work if they know or
                          24

                          25           have reason to know that you may not receive personal calls at work. For the most

                          26           part, collectors may not tell another person, other than your attorney or spouse,
                          27
                                       about your debt. Collectors may contact another person to confirm your location
                          28



                                  COMPLAINT FOR DAMAGES                                               Page 10 of 16
                                          Case 3:19-cv-00058-VC Document 1 Filed 01/04/19 Page 11 of 16

                                      or enforce a judgment. For more information about debt collection activities, you
                              1

                              2       may contact the Federal Trade Commission at 1-877-FTC-HELP or
                              3
                                      www.ftc.gov.”
                              4
                                                                  ACTUAL DAMAGES
                              5

                              6   38. Plaintiff has suffered actual damages as a result of these illegal collection and
                              7
                                      intimidation tactics by this Defendant in the form of, invasion of privacy, personal
                              8
                                      embarrassment, loss of personal reputation, loss of productive time, nausea, and
                              9

                          10          feelings of fear, anxiety, hopelessness, anger, persecution, emotional distress,
                          11
                                      frustration, upset, humiliation, and embarrassment, amongst other negative
                          12
THE CARDOZA LAW CORPORATION




                          13
                                      emotions.
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14                         CAUSES OF ACTION CLAIMED BY PLAINTIFF
                          15
                                                                        COUNT I
                          16

                          17                           VIOLATION OF § 1692E OF THE FDCPA

                          18                                  AGAINST ALL DEFENDANTS
                          19
                                  39. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          20

                          21          as though fully stated herein.

                          22      40. A debt collector violates § 1692e(11) of the FDCPA when it fails to disclose in
                          23
                                      the initial written communication and/or in the initial oral communication with
                          24

                          25          the consumer that the debt collector is attempting to collect a debt and that any

                          26          information obtained will be used for that purpose, and failure to disclose in
                          27
                                      subsequent communications that the communication is from a debt collector.
                          28



                                  COMPLAINT FOR DAMAGES                                              Page 11 of 16
                                          Case 3:19-cv-00058-VC Document 1 Filed 01/04/19 Page 12 of 16

                                  41. Defendants, and each of them, violated § 1692e when they each, among other
                              1

                              2       qualifying actions and omissions, failed to disclose to the Plaintiff that each and
                              3
                                      every communication from Defendants, and each of them, was from a debt
                              4
                                      collector.
                              5

                              6                                         COUNT II
                              7
                                                       VIOLATION OF § 1692G OF THE FDCPA
                              8

                              9
                                                              AGAINST ALL DEFENDANTS

                          10      42. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          11
                                      as though fully stated herein.
                          12
THE CARDOZA LAW CORPORATION




                          13
                                  43. A debt collector violates § 1692g of the FDCPA when it fails, within five days
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14          after the initial communication with a consumer, to send certain notice to the
                          15
                                      consumer.
                          16

                          17      44. Defendants, and each of them, violated § 1692g when they each, among other

                          18          qualifying actions and omissions, willfully and without justification, failed within
                          19
                                      five days of initially contacting Plaintiff to send him the notices required by §
                          20

                          21          1692g(a).

                          22                                           COUNT III
                          23
                                                      VIOLATION OF § 1788.17 OF THE RFDCPA
                          24

                          25                                  AGAINST ALL DEFENDANTS
                          26      45. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          27
                                      as though fully stated herein.
                          28



                                  COMPLAINT FOR DAMAGES                                              Page 12 of 16
                                          Case 3:19-cv-00058-VC Document 1 Filed 01/04/19 Page 13 of 16

                                  46. A defendant violates § 1788.17 of the RFDCPA when it fails to comply with
                              1

                              2       the provisions of 15 U.S.C. § 1692b to 1692j, inclusive.
                              3
                                  47. Defendant violated § 1788.17 of the RFDCPA when they each, among other
                              4
                                      qualifying actions and omissions, failed to disclose to the Plaintiff that each and
                              5

                              6       every communication from Defendants, and each of them, was from a debt
                              7
                                      collector, in violation of 15 U.S.C. § 1692e(11).
                              8
                                  48. Defendant violated § 1788.17 of the RFDCPA when they each, among other
                              9

                          10          qualifying actions and omissions, willfully and without justification, failed within
                          11
                                      five days of initially contacting Plaintiff to send him the notices required by §
                          12
THE CARDOZA LAW CORPORATION




                          13
                                      1692g(a), in violation of 15 U.S.C. § 1692g(a).
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14      49. Defendants violated § 1788.17 of the RFDCPA when they willfully engaged in
                          15
                                      conduct, the natural consequence of which the violation of 15 U.S.C. § 1692e
                          16

                          17          and § 1692g.

                          18                                           COUNT IV
                          19
                                                     VIOLATION OF § 1812.700 OF THE RFDCPA
                          20

                          21                                  AGAINST ALL DEFENDANTS
                          22      50. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          23
                                      as though fully stated herein.
                          24

                          25      51. A debt collector violates § 1812.700 of the RFDCPA when it fails to send in the

                          26          first written notice to a consumer the exact notice stated in § 1812.700(a).
                          27
                                  52. Defendants, and each of them, violated § 1812.700 when they each, among other
                          28



                                  COMPLAINT FOR DAMAGES                                              Page 13 of 16
                                            Case 3:19-cv-00058-VC Document 1 Filed 01/04/19 Page 14 of 16

                                         qualifying actions and omissions, willfully and without justification, failed to
                              1

                              2          provide Plaintiff with the exact notice stated in §1812.700(a) in the first written
                              3
                                         communication each Defendant sent to Plaintiff, whether via mail, e-mail, or
                              4
                                         otherwise in writing.
                              5

                              6                                             COUNT V
                              7
                                                       VIOLATION OF § 1788.52(D)(1) OF THE FDBPA
                              8

                              9
                                                  AGAINST DEFENDANT SECURITY CREDIT SERVICES, LLC

                          10
                                  53. Plaintiff incorporates by reference all of the above paragraphs of this Complaint

                          11             as though fully stated herein.
                          12
                                  54. A debt buyer violates § 1788.52(d)(1) of the FDBPA when it fails to send in the
THE CARDOZA LAW CORPORATION




                          13
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14
                                         first written communication to the alleged debtor, the exact notice stated in §

                          15             1788.52(d)(1).
                          16
                                  55. Security Credit Services, LLC violated § 1788.52(d)(1) of the FDBPA when it
                          17

                          18             willfully and without justification, failed to provide Plaintiff with the exact notice

                          19             stated in §1788.52(d)(1) in the first written communication it sent to Plaintiff,
                          20
                                         whether via mail, e-mail, or otherwise in writing.
                          21

                          22                                         PRAYER FOR RELIEF

                          23      WHEREFORE, Plaintiff prays that judgment be entered against each Defendant
                          24
                                  for:
                          25

                          26                  a) Award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) (FDCPA),

                          27                     and pursuant to Cal. Civ. Code § 1788.30 (RFDCPA) against each
                          28



                                  COMPLAINT FOR DAMAGES                                                  Page 14 of 16
                                         Case 3:19-cv-00058-VC Document 1 Filed 01/04/19 Page 15 of 16

                                             Defendant and for Plaintiff, and pursuant to Cal. Civ. Code § 1788.62
                              1

                              2              (FDBPA) against Defendant SCS and for Plaintiff; and
                              3
                                          b) Award of statutory damages in the amount of $1,000.00 pursuant to 15
                              4
                                             U.S.C. § 1692k(a)(1) (FDCPA) against each Defendant and for Plaintiff,
                              5

                              6              and,
                              7
                                          c) Award of statutory damages in the amount of $1000.00 pursuant to Cal.
                              8
                                             Civ. Code § 1788.30 (RFDCPA) against each Defendant and for Plaintiff,
                              9

                          10                 and,
                          11
                                          d) Award of statutory damages in the amount of $1,000 for each violation
                          12
THE CARDOZA LAW CORPORATION




                          13
                                             as the court deems proper pursuant to Cal. Civ. Code § 1788.62 (FDBPA)
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14                 against Defendant SCS and for Plaintiff, and,
                          15
                                          e) Award of costs of litigation and reasonable attorney’s fees pursuant to 15
                          16

                          17                 U.S.C. § 1692k(a)(1) (FDCPA), pursuant to Cal. Civ. Code § 1788.30

                          18                 (RFDCPA), and pursuant to Cal. Civ. Code § 1788.62 (FDBPA) against
                          19
                                             each Defendant and for Plaintiff, and,
                          20

                          21              f) Award to Plaintiff of such other and further relief as may be just and

                          22                 proper.
                          23
                                                     CERTIFICATION OF INTERESTED PARTIES
                          24

                          25           Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other
                          26
                                       than the named parties, there is no such interest to report.
                          27

                          28



                                  COMPLAINT FOR DAMAGES                                               Page 15 of 16
                                          Case 3:19-cv-00058-VC Document 1 Filed 01/04/19 Page 16 of 16


                              1                                                        BY: /S/ LAUREN B. VEGGIAN
                                                                                           LAUREN B. VEGGIAN, ESQ.
                              2

                              3

                              4                            TRIAL BY JURY IS DEMANDED.
                              5

                              6   56. Pursuant to the seventh amendment to the Constitution of the United States of
                              7
                                      America, Plaintiff is entitled to, and demands, a trial by jury.
                              8

                              9

                          10                                             THE CARDOZA LAW CORPORATION
                          11      DATED: January 4, 2019                 BY: /S/ LAUREN B. VEGGIAN
                          12                                             MICHAEL F. CARDOZA, ESQ.
THE CARDOZA LAW CORPORATION




                                                                         LAUREN B. VEGGIAN, ESQ.
                          13                                             ATTORNEYS FOR PLAINTIFF,
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14                                             THOMAS SCHMIDT
                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28



                                  COMPLAINT FOR DAMAGES                                             Page 16 of 16
